     Case 3:18-cv-02287-GPC-MSB Document 36 Filed 11/16/18 PageID.2961 Page 1 of 2



1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT

9                                 SOUTHERN DISTRICT OF CALIFORNIA

10
                                                          TRANSFER ORDER
11     IN RE TRANSFER OF CASES FROM
       MAGISTRATE JUDGE BARBARA L. MAJOR TO
12     MAGISTRATE JUDGE MICHAEL S. BERG
13

14

15

16

17          IT IS HEREBY ORDERED that the following listed cases are transferred from the

18    calendar of the Honorable Barbara L. Major to the calendar of the Honorable Michael S. Berg for

19    all further proceedings. All conferences or hearing dates previously set before Judge Major will

20    remain as scheduled and will be before Judge Berg. All dates set before any district judge

21    remain unchanged.

22    Case No.                   Title

23    18cv2102-WQH               Keith v. Biomet Inc. et al.

24    18cv2427-LAB               HTC Corporation et al v. Telefonaktiebolaget LM Ericsson et al.

25    18cv2339-AJB               Shelton v. Medimpact Healthcare Systems, Inc. et al.

26    18cv1208-AJB               Camp v. Qualcomm Incorporated et al.

27    18cv1457-AJB               Jadhav v. Qualcomm Incorporated et al.

28    17cv1543-AJB               Bomatic, Incorporated v. Milacron, LLC et al.

                                                      1
     Case 3:18-cv-02287-GPC-MSB Document 36 Filed 11/16/18 PageID.2962 Page 2 of 2



1     18cv1689-W             Sturm et al v. Rasmussen et al.

2     18cv2439-W             Martin v. QBE Insurance Corporation et al.

3     18cv781-JLS            Doshi v. EcommissionSolutions, LLC et al.

4     18cv1848-GPC           Kovach v. Berryhill

5     18cv2287-GPC           Securities and Exchange Commission v. Blockvest, LLC et al.

6     18cv2313-JLS           Garcia v. Kernan et al.

7     16cv2793-BTM           Bogarin v. Hatton

8     17cv1354-AJB           Allred et al. v. Kellogg Company et al.

9     18cv1648-CAB           French v. First Transit, Inc. et al.

10    18cv410-H              T.B Penick & Sons, Inc. v. State National Insurance Co., Inc. et al.

11    18cv140-W              WTW Enterprises, LLC et al v. Marine Group Boat Works, LLC

12    18cv1634-DMS           Abdullah v. City of San Diego et al.

13    18cv1054-JM            McKercher v. Morrison et al.

14          IT IS SO ORDERED.

15    Dated: 11/15/2018

16

17

18

19
20

21

22

23

24

25

26
27
28

                                                   2
